PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/428,049
Filing Date: 13 Mar 2015
Appellant(s): Suciu, Gabriel, L.



__________________
Kerrie Laba
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/22/2021 from which the appeal is taken is being maintained by the examiner.
	(1.1) Overview
Applicant claims a conventional, prior-art geared-turbofan. Such engines have propelled business and passenger airplanes for about half a century. These turbofans have a fan connected to a hot core, that provides its rotating power, via a geared shaft. There is a strong incentive to have the fan as large as possible, to maximize the fuel efficiency, but to limit its diameter, such that its tip rotating speed is kept below a critical speed where it would generate shock waves – to avoid noise and deterioration of the propulsive efficiency. Consequently, the fan should be as large as the technology permits – to provide fuel efficiency, but not too large and not rotating too fast – to avoid shock waves at its tips. The structure as claimed is taught by the applied prior art.

Now, it is obvious that one relationship between any two elements can be determined by the ratio of their respective dimensions. For example, a table that is 3 feet wide by 5 feet long, has a width to length ratio of 3/5=0.6. If the length of the table would be 6 feet, the ratio would be 3/6=0.5.

Once the fan dimension is adapted to meet the propulsive requirements and geometrical constraints of the aircraft unto which it is mounted, its dimensional relationship to all other components of the engine would inherently change as well. This inherent change of the arithmetic relationship is true for the fan, and it is true for any and all components of the engine in relation to any and all other components of the engine.


(2) Response to Argument
	With regards to appellant’s argument that there is no explanation in the final office action as to why to modify the fan of PurePower with the number of blades of Marsh, Examiner disagrees.  At the bottom of page 3 of the final action mailed 4/22/2021, the reason to modify the fan of PurePower with the number of blades of Marsh is stated as “in order to reduce scrubbing and let the engine operate more quietly (2nd to last paragraph of turbofan evolution section of Marsh)”. It is noticed that PurePower does not require a specific number of fan blades, and Marsh does not state that his blades are limited to a specific kind of turbofan (directly-driven or gear-driven). Therefore, benefitting PurePower from the number and structure of Marsh’s fan blades would be an obvious extension of prior art teachings. 
	With regards to appellant’s argument that the distance from the bottom surface of the wing to the outermost surface of the fan drive turbine section is a critical dimension, and that the ratio of the outer turbine case diameter to the fan tip diameter control this critical dimension, Examiner disagrees.  Appellant has not provided any evidence from the disclosure that the ratio of outer turbine case diameter to fan diameter controls the distance from the outermost surface of the fan drive turbine section to the wing.  Paragraphs [0052] and [0053] of the instant application only state the advantages of using a gear over using a direct drive turbofan engine with regards to the gear allowing the low pressure turbine section to have a smaller diameter relative to the fan in comparison to a direct drive fan, not a relationship between the claimed ratio and the clearance between the low pressure turbine case and a wing of an aircraft.  
With regards to appellant’s argument that the examiner has not established that the claimed relationship would have been a result effective variable, Examiner disagrees.  In the instant application, appellant is changing only the diameter of the low-pressure turbine casing resulting in a change to the claimed ratio (see paragraph [0051] of the instant application).  Jain teaches that the diameter of the fan controls the noise produced by the fan (see page 3 of the final action mailed 4/22/2021), such that increasing the size of the fan will allow it to turn slower and produce less noise, and the opposite, that decreasing the size will require a faster turning rate with consequent noise increase.  Therefore, the application of prior art teachings supports the examiner’s reasoning for optimizing the fan diameter and consequently optimize the ratio of the low-pressure turbine diameter to the fan diameter. Notice that Appellant’s paragraph [0051] of the application, is applying the same prior art logic of varying only one value of the recited ratio in order to achieve a desired outcome.  Additionally, because both PurePower and Jain discuss geared turbofans, changing the fan diameter does not require a respective change in the diameter of the low pressure turbine, because the fan is driven by the low pressure turbine through a gearbox – which both references teach is designed to reduce the rotational speed of the fan relative to the that of the low-pressure turbine, by any desired ratio. 
	With regards to appellant’s argument of the inapplicability of In re Antonie to the present scenario, the Examiner disagrees. This case law sets a reasoning that optimizing recognized result-effective numerical values of a prior-art apparatus, was an obvious extension of prior art teachings. In the present case, the Examiner demonstrated that the claimed invention, i.e., a 
	With regards to appellant’s argument that Jain does not teach an outwardly facing surface of an outer case of a fan drive turbine, Examiner disagrees.  In figure 1 of Jain, an outer casing (nacelle 31) is shown surrounding the low pressure turbine (22), where the outer casing has a maximum outer diameter. In addition, it is believed that any casing inherently has an inner surface as well as an outer surface.
	With regards to appellant’s argument that Jain does not teach that the ratio controls the noise produced by the fan, Examiner disagrees.  Changes to the size of the turbofan fan will change the amount of noise produced, where larger fans rotated at a lower speed produce less noise. Therefore, changing the fan diameter, and consequently changing the ratio between the fan diameter and the low pressure turbine casing diameter, will change the amount of noise produced by the fan. For accuracy it is noted that the fan’s noise is controlled by the blade’s tip speed – the lower the quieter. For this reason, both PurePower (p.3) and Jain [0004] teach larger fans driven at lower speeds through gearboxes relative to their respective low-pressure turbines.
	Appellant’s arguments with regards to the claimed ratio and the critical dimension between the low pressure turbine casing and the wing are not supported by appellant’s disclosure, which shows no relationship between the fan diameter and the distance between the low pressure turbine casing and the wing. In fact, the disclosure teaches away from 
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        

/Janet Baxter/
TC 3700 Management Quality Assurance Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.